 In the Matter Of 'SWIFT AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, LOCAL 49-A, C. I. O.Case No. 2-R-4409.Dieeicled,April 29, 1944Mr. *John P. Staley,of Chicago, Ill., for the Company.Mr. Ray Hobbs,of Chicago, Ill., for the Union.Mrs. Platonia P. Kaldes,of counsel to-the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, Local 49-A, C. I. 0.,herein called the Union,alleging thata question affecting commerce had-arisen concerning the representa-tion of employees of Swift and Company, Chicago,Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John J. Cuneo,Trial Examiner.Said hearing was held at Jersey City,on February16, 1944., The Company and the-Union appeared and participated.All parties were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues.During the course of the hearing,the Company moved todismiss the petition on the ground that the alleged unit was in-appropriate.The'Trial Examiner referred the Motion to the.Board.For the reasons hereinafter set forth,the motion is denied. _The Trial'Examiner's rulings, made at the hearing'are free-from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following : -FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSwift and Company, an Illinois corporation with its principal place ,of business at Chicago, Illinois; maintains a branch office and plantat Jersey City, New Jersey, With which we are concerned ' in this56 N. L. R. B, No. 30.147 148DECISIONS OF NATIONALLABOR RELATIONS BOARDproceedings.At the Jersey City plant, the Company isengaged inprocessing and preparing hogs for sale and distribution as pork andpork products.During the past year, for its Jersey City plant theCompany purchased hogs valued in excess of $1,000,000, of whichabout 90 percent was shipped to it from points outside the, State ofNew Jersey.During the same period the Company produced andprocessed at its Jersey City plant pork and pork products valued in'excess of $1,000,000, of which approximately 75 percent was shippedby it to points outside the State of New Jersey.The Company admits that it is engagedin commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 49-A, affiliatedwith the Congress of Industrial Organizations, is a labororganiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of employees in the allegedA statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting commercehas arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAs a result of consent election proceedings affecting the Jersey Cityplant employees, a coaffiliate of- the Union has been recognizedby the Company as the bargaining representative of the productionand maintenance employees 2 and the Union has been recognized asthe bargaining representative of a unit of watchmen, box pullers, anda matron. In the instant proceeding the Union seeks to representa residual group of employees consisting of the plant clerks, timeand employment office employees, standards department employeesThe Regional Directorreportedthat the Unionsubmitted 13 application cards, all ofwhich bore apparentlygenuine original signatures;that the namesof all persons appear-ing on the cards werelisted onthe Company's pay roll of December1, 1943, which con-tainedthe names of 30 employeesin the unit requestedby the Union ;and that the cardswere dated as follows :1 was datedin March 1943, 1 in April 1943, 4 in August1943, and7 in November 1943.k2 Byagreement between theparties, a storeroom employee classified as a laborer and areceiving office employeehave also been included in this unit. SWIFT AND COMPANY149(including checkers and time-study employees), storeroom employees,commissary employees, and the fire marshal, but excluding supervisoryemployees.The Company contends that the unit requested by theUnion is inappropriate on the grounds that it is heterogeneous ; thatthe majority of the employees the Union seeks to represent eitherexercise managerial or supervisory functions, or have access to confi-dential management records, and that, in any event, the employeessought to be' represented by the Union should not be represented bythe 'same labor organization that represents the production andmaintenance employees.3With respect to the work of the categories of employees the Unionseeks to represent herein, the record discloses the following .facts :Plant clerks.-TheCompany employs approximately 16 plant clerks.Four are permanently assigned to 1 production department and workunder the immediate supervision of a chief clerk.'The remaining12 are permanently assigned to approximately 12 different productiondepartments and work under the immediate supervision of the foremenof the respective departments.They keep departmental records ofmanufacturing costs, supplies received, shipments made of finishedproducts, and inventories of raw materials and finished products. Insome instances they also keep records of production employees' time.They are salaried employees 5 who work approximately-the same num-ber of hours as other employees in the plant. In the absence ofdepartmental foremen during vacation and other short periods, theplant clerks take over those of the foremen's duties having, to do withthe maintenance of adequate supplies in the department which arenecessary to the efficient operation of production work.Althoughthe Company argues that plant clerks exercise managerial functionsand have access to records available only to supervisory employees,the evidence establishes that their work is primarily clerical,'- and thatthe records to which they have access do not deal with the Company'slabor relations.There is, therefore, no reason to deny them the rightsguaranteed in the Act.7Time and employment office employees.-TheCompany employs.two employees in the time and employment office.They work underI In the event the Union is certified by the Board as the bargaining representative - of theemployees in the unit requested, the Union intends that such employees be included inLocal 221,the coaffiliate which now represents the production and maintenance employees.4The parties agree that the chief clerk is a supervisory employee.5Newly assigned plant clerks serve a probationary period during which they are paid onan hourly basis.Once they are permamently assigned, they are paid on a salary basis.°In one or two admittedly extraordinary cases and because of circumstances not nor-mally present,two plant clerks who had had prior experience as production workers were ,specifically requested to supervise production workers while the departmental foremen were-absent for a short period of time.We do not regard this fact of sufficient importance towarrant a finding that plant clerks are supervisory employees within the meaning of ourcustomary definition.7SeeMatter of Armour and Company,49 N. L.R. B. 688, 690. 150'DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe direct supervision of a supervisory employee alternately desig-nated as the head timekeeper and the employment manager.Theykeep the time and service records of production employees, computethe amount of their earnings after deducting miscellaneous itemstherefrom, and assist applicants for employment in filling out appli-cation forms.In connection with applications for employment, theycheck the references given by the applicants and submit the infor-mation to the employment manager. In the absence of the latter,either of these employees may interview an 'applicant and may alsohire him.We agree with the Company's contention that time andemployment office employees are, to a large extent, identified withmanagement.Standards Department employees.-TheCompany employs three'time-study employees and eight checkers, all of whom work under thesupervision of the head of the Standards Department.Time-study employees conduct time and motion studies of all oper-ations performed in the plant and establish standards of work accord-ingly, expressed in amounts of production per hour. They areassigned to desks located in the office of the plant superintendent.Approximately 50-percent of their time is spent in the plant.makingtime studies from actual observation of the production workers.The.other 50 percent of their time is spent in the office preparing,inter alia,reports of their observations and written evaluations of the standardsof production.In order to perform their work properly, these em-ployees must have specialized technical training and a college educa-tion or its equivalent.They are referred to as industrial engineers.Although like clerical employees, they are paid on a salary basis, theyreceive higher rates of pay.Accordingly, we are of the opinion thatthe work of time-study employees is more professional and technicalthan clerical and that their interests, background, and qualificationsdiffer greatly from those of plant clericals.Checkers record production figures for the use of time-study em-ployees, observe the production operations and check the amount ofproduction work performed by applying the standards set by the time-study employees.' The figures accumulated by checkers either fromtheir observation of production work-or from production records areused to compute the amount of bonus or incentive pay to which a pro-duction worker is entitled if he completes a job assigned to him inless time than the standard time applicable to that job.No technicaltraining is required for the performance of a checker's duties, althougha high school education or, its equivalent is essential.Checkers aresalaried employees receiving approximately 20 percent less in wagesthan the time-study men.While they have little actual contact withtime-study employees, their hours and working conditions are similar. SWIFT AND COMPANY151The Company contends that checkers exercise judgment or discretionin observing and checking production 'operations, that the amount ofbonus pay to which production workers are entitled depends on thecheckers' reports of their production performance, and that these factsindicate,that checkers are closely allied to management.The evidenceindicates that the duties of checkers do not involve the exercise ofmanagerial discretion to a degree which would identify them withmanagement," and that the reports they make regarding the workperformance of production employees are based upon informationgathered by the application of standards established by time-studymen.We are,of the opinion that the work of checkers is more in thenature of routine clerical work, does not require the professional andtechnical ability and skill that the work of time-study employees re-quires, and that the interests and problems of checkers are akin tothose of plant clericals._.Storeroom, employees.-TheCompany employs three employees inthis group, one of whom is classified as the head storekeeper, one as aclerk, and one as a laborer.The Union does not seek to represent thelaborer as he ,is included in another bargaining unit.The head store-keeper directs the work of the other two employees and has authorityeffectively to recommend hiring or'fiiing or a change in the status ofthese two employees.Accordingly, he falls within our customarydefinition of a supervisor.The storeroom clerk, a female employee, keeps records of mainte-nance equipment and inventories, makes up pay-roll deductions forsupplies purchased by employees and operates a typewriter.Herhours and working conditions are similar to that of other plant cleri-cals.She is paid on a salary basis.These facts establish that her,work is primarily clerical.We see no merit to respondent's conten-tion that her routine, handling of pay-roll deductions for employeeswho purchase supplies from the storeroom allies her with management.Commissary employees.-TheCompany employs two employees inthis department.They sell the Company's products' to other em-ployees.In performing this function, they fill orders, weigh out theproducts they sell, wrap packages, make charges, bill various items,and collect payment, therefor.The parties agree that the work of thecommissary employees, isI mainly clerical.The Company, however,contends that these employees do not belong in the same unit with other,plant, clericals solely because they work under the supervision of the'salesmanager while the other plant clericals work under the,super-vision of the plant superintendent.The record establishes, however,that these employees are carried on the plant pay roll, rather than on8Matterof Armourand Company,54 N. L. R. B. 1005. 152 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe sales'department pay roll and that their hours, working conditions,and rates of pay are similar to those of other plant clericals.Fire Marshal.-Thisemployee is under the supervision of the headof the watch service (plant protection).He is located in an office of hisown wherein fire equipment is also stored.His duties consist-of in-specting and maintaining fire equipment throughout the plant, check-ing any hazardous fire conditions that may exist and directing the cor-rection of the same, directing and controlling the handling of fireequipment in case of emergency, and supervising the work of four jani-tors and porters whose duties are to keep the stairways, yards, andfloors clean., He may effectively recommend the hiring, dischargingor disciplining of the janitors and porters, and thus falls within,ourcustomary definition of a supervisory employee.From the above facts it appears clear that the working conditions,interests, and "problems of plant clerks, standards department checkers,storeroom employees and commissary employees, are all closely allied.They forma residuary group of employees carried on the plant pay rollwhose duties are primarily clerical.Therefore, we find that the Com-pany's contention that they constitute a heterogeneous group is notsupported by the weight of the evidence.Nor do we consider the pos-sibility that the same labor organization which represents the produc-tion and maintenance employees may also represent these employees tobe a sound basis for depriving them of their right to bargain collec-tively in an appropriate unit through whatever bargaining 'agentthey choose.°We agree with the Company's contention that the time-study em=ployees have interests, background and qualifications dissimilar to thoseof the group of employees whose duties are fundamentally clerical andthat the head` storekeeper and the fire marshal are supervisory em-ployees.Accordingly, we shall exclude.these employees from the unithereinafter found appropriate.We also agree that time and employ-ment office employees occupy a relationship to management sufficient towarrant their exclusion from the unit.We find that all plant clerks,,standards department checkers, store-room clerk and commissary employees of the Company's Jersey Cityplant, exclusive of time' and employment office employees, time-studyemployees, storeroom laborer, head storekeeper, chief clerk, fire mar--steal and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3Matter of Armour and Company, 49N. L. R. B 688,691.' I-SWIFT AND COMPANYV.THE DETERMINATION OF REPRESENTATIVES153We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during 'the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National, Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift and Com-pany, Jersey City, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United PackinghouseWorkers of America, C. I. O.,10 for the purposes of collectivebargaining.10The Union has requested that it appear on the ballot as United Packinghouse Workersof America,C I. O. We hereby grant this request,but should the Union win the electionwe'shall certify it as its name appears in the caption of this proceeding.